Exhibit 10.6

 

LOGO [g609137g72w26.jpg]

LOAN AGREEMENT
(For loan only with market interest rate)
This is an English translation of the original Japanese text and is for the
convenience purpose only, and, therefore, in case of any discrepancy or conflict
between the original Japanese text of this Agreement and this translation, the
former shall always prevail.
10 17, 2013
To: Sumitomo Mitsui Banking Corporation
Debtor:
Address:             /s/ Masahiko Nagasawa
Name:
Unconditional Guarantor:
Address:             Do Not Sign Here
Name:
Unconditional Guarantor:
Address:             Do Not Sign Here
Name:
Article 1. Terms of Loan
The debtor (the “Debtor”) hereby agrees to borrow money (the “Loan”) from
Sumitomo Mitsui Banking Corporation (the “Bank”) in accordance with the
following terms, upon agreeing that the provisions of this Agreement and those
of the Agreement on Bank Transactions between the Debtor and the Bank apply to
the Loan.
Terms of Loan
¥ 4 0 0 0 0 0 0 0 0 0
1. Loan Amount
2. Purpose of Loan (Circle the applicable item. If the Debtor circles “Other”,
fill in the blank with details.): Operations; Facilities; Account Settlement and
Bonus; Seasonal Demand; Other (            )
3. Loan Date: 10 21, 2013
4. Final Repayment Date: 10 21, 2014
5.(            ) The Debtor uses a guarantee by a credit guarantee association
(Shinyo Hosho Kyokai). (Fill in the blank with “O” if applicable)



--------------------------------------------------------------------------------

 

LOGO [g609137g23m79.jpg]

Base Interest Rate, Loan Interest Rate, Interest Period, Repayments and Interest
Payments 6. Base Interest Rate (Circle the applicable interest rate with “O”. If
the Debtor circles “Other”, fill in the blank with details.) ¨ Interest rate
that can be procured by the Bank in the short-term money markets for each
applicable interest period two (2) business days prior to the commencement of
each such interest period x Other (Zengin kyo kokunai JPY 3 month tibor) 7. Loan
Interest Rate Interest rate equal to the Base Interest Rate plus an
interest-rate spread of 1.50% which has been determined upon consultation
between the Debtor and the Bank (calculated on the basis of a 365 day year for
the actual number of days elapsed) 8. Interest Period (If the Loan period is no
more than one (1) year and the interest period is not subdivided, please cross
out the boxes with a diagonal line.) An interest period shall be a period from
the first day of such interest period to (and including) the first day of the
next succeeding interest period (except for the first interest period, the
relevant Loan interest rate in respect of an interest period shall be applied
from the day next following the first day of such interest period). With the
first day of the initial interest period being the Loan date and the first day
of the second interest period being 1 21, 2014, and thereafter the 21 day of the
month occurring in every 3 months shall be the first day of the each subsequent
interest period. If the first day of an interest period falls on a day which is
not a business day, the applicable authorized withdrawal date set forth in
paragraph 11 of this Article shall be treated as the first day of that interest
period. 9. Repayment and Interest Payments
Repayment Dale and Repayment Interval Number of Times Amount of Each Repayment
Principal Each Repayment First Repayment _______________ ________, 20_____ yen
Second and Subsequent Repayments From __________, 20_____ through _________,
20____; the____ day of each ___ months times yen From __________, 20_____
through _________, 20____; the____ day of each ___ months times yen From
__________,20_____ through _________, 20____; the____ day of each ___ months
times yen From __________, 20_____ through_________, 20____; the____ day of each
___ months times yen Repayment of Increased Amount From __________, 20_____
through _________, 20____; the____ day of each ___ months times yen Final
Repayment Final repayment date 40000.000 yen Interest Payment Advance Payment
Deferred Payment (Circle the applicable payment.) Payment Interval for Second
and Subsequentpayment dates Every 3 months First Payment Date 1 21, 2014 Second
Payment Date 4 21, 2014 Subsequent Payment Each on 21 day



--------------------------------------------------------------------------------

(Seal impression)   f The Debtor hereby acknowledges the receipt of a document
separately explaining the settlement money set forth in Articles 6 and 7.

Authorized Withdrawal of Principal and Interest

 

  10. Loan-receiving Account and Settlement Account (in the Debtor’s name)

 

Branch Name (Name of the branch that holds such account):      

 

Type of Deposit (Circle the applicable item):    1. Current deposit Account
Number:                                             2. Ordinary deposit Account
Holder’s Name: Debtor (                                            )

 

     (If the account holder’s name is the trade name, etc., fill in the blank
with the official name.)

 

  11. Authorized withdrawal date (Circle the applicable withdrawal date from
amoung the following (1), (2) and (3) with “O”.):

 

     The agreed date set forth in paragraph 9 above; provided, that if any such
day falls on a day which is not a business day, the: ¨ (1) immediately preceding
business day; ¨ (2) immediately following business day; or ¨ (3) immediately
following business day (or immediately preceding business day if the immediately
following business day falls in the next following month).

Article 2. Interest and Damages

 

1. The Debtor shall pay interest in the following manner:

(1) If the interest payment method is advance payment:

On each interest payment date set forth in Article 1, subparagraph 9, the Debtor
shall pay interest in advance for the period from (and including) the day next
following such interest payment date (or from (and including) the Loan date with
respect to the initial interest payment date) to (and including) the next
following interest payment date or, as applicable, to (and including) the final
repayment date. If an interest payment date falls on a day which is not a
business day, the provisions of this subparagraph shall be applied mutatis
mutandis by regarding the applicable authorized withdrawal date as set forth in
Article 1, subparagraph 11 as the interest payment date. The Loan interest rate
shall be the rate set forth in Article 1, subparagraph 7, and shall be
calculated on the basis of a 365 day year for the actual number of days elapsed.

(2) If the interest payment method is deferred payment:

On each interest payment date set forth in Article 1, subparagraph 9 and on the
final repayment date, the Debtor shall pay interest in arrears for the period
from (and including) the day next following the preceding interest payment date
(or from (and including) the next following day of the Loan date with respect to
the initial interest payment date) to (and including) such date. If an interest
payment date falls on a day which is not a business day, the provisions of this
subparagraph shall be applied mutatis mutandis by regarding the applicable
authorized withdrawal date as set forth in Article 1 subparagraph 11 as the
interest payment date. The Loan interest rate shall be the rate set forth in
Article 1, subparagraph 7, and shall be calculated on the basis of a 365 day
year for the actual number of days elapsed.

 

2. In the event that the payment of the Debtor’s debts hereunder is delayed, the
Debtor shall pay default interest at the rate of fourteen percent (14%) per
annum of the amount that should have been paid. In such case, the calculation
shall be made on the basis of a 365 day year for the actual number of days
elapsed.



--------------------------------------------------------------------------------

Article 3. Authorized Withdrawal for Repayment/Payment of Principal and Interest
from Deposit

 

1. On each agreed payment date set forth in Article 1, subparagraph 9 (an
“Agreed Payment Date”), principal and interest without giving any notice, and
apply it to the payment of the debt of the Debtor then due hereunder.

 

2. In the event that the amount standing to the credit in the Settlement Account
is less than the amount of principal and interest to be paid on an Agreed
Payment Date, the Debtor shall make no objection that the Bank suspends the
authorized withdrawal set forth in the preceding paragraph by treating that the
full amount of debts has not been repaid or paid. Further, in the event that the
Debtor can not perform the repayment/payment obligation on an Agreed Payment
Date and pays such debt on a later date, the Bank is hereby authorized to
withdraw from the Settlement Account the aggregate amount of the amounts of
principal and interest and the amount equivalent to the default interest set
forth in Article 2, paragraph 2.

 

3. In relation to the procedures set forth in the preceding two (2) paragraphs,
in the event that the Debtor requests the Bank to make authorized withdrawal
from the Settlement Account with respect to any debt other than the debt
hereunder, or there is any other agreement on the payment by the Debtor to the
Bank, the priority of the payment or repayment shall be determined at the Bank’s
sole discretion, and the Debtor shall not make any objection to such decision.

Article 4. Changes in Terms of Loan

 

1. The Debtor may not change any subparagraph of Article 1 (the “Terms of Loan”)
during the Loan period under this Agreement.

 

2. In the event that where the Debtor changes the Terms of Loan with the Bank’s
approval due to unavoidable circumstances, if the rate of return from
reinvestment would fall short of the interest rate serving as the basis of the
Loan interest rate during the Loan period (meaning the interest rates determined
from deals between the Bank and the markets) with respect to the amounts of the
Loan for the time being outstanding, the Debtor shall pay a settlement money
equal to the amount calculated by multiplying the Loan for the time being
outstanding by the difference between such interest rates and farther
multiplying the remaining number of days of the Loan and divided by 365 and
discounted to the current value. However, if a change in the Terms of Loan is
prepayment of a part of the outstanding balance of the Loan, the Debtor shall
pay a settlement money equal to the amount resulting from the aforementioned
calculation only with respect to the amount that needs to be reinvested by the
Bank in inter-bank markets.



--------------------------------------------------------------------------------

3. In the preceding paragraph, if the Loan hereunder is guaranteed by a credit
guarantee association, the Debtor shall obtain approval of the credit guarantee
association in addition to the Bank’s approval.

Article 5. Review of the Terms and Conditions

If the Debtor could not comply with the any cases of following, the Bank may
request the Debtor to consult with the Bank, and the Debtor shall upon request
of the Bank consult with the Bank, to review the Base Interest Rate and the
profit margin set forth hereunder, provided,

“Consolidated” means the consolidated base of UTI worldwide and of its whole
subsidiaries to be consolidated.

For calculating 1.DCR and 2.DSCR, “Severance cost” to be deducted from cost,
“Leasing obligation”, deducting capital lease relating warehouse in South
Africa, is included in Debt, and additional interest cost relating South African
warehouse leasing term extension to be deducted from “Fixed Charge.”
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter years of the Company, at the same timing, the Debtor shall
provide the Bank with the written report showing calculation basis.

 

1. Consolidated Total Debt Coverage Ratio being 3.25 or less.

 

   The ratio of Consolidated Total Debt to Consolidated EBITDA is not, at the
end of each Measurement Period greater than 3.25.

 

2. Debt Service Ratio being 2.50 or more.

 

   The ratio of Debt Service Ratio is not, at the end of each Measurement Period
less than 2.50. The calculation of the above ratios shall be made in accordance
with the provisions of NOTE PURCHASE AGREEMENT dated January 25, 2013, issued by
UTI Worldwide as amended on June 5, 2013 as FIRST AMENDMENT AGREEMENT, on
September 5, 2013 as SECOND AMENDMENT AGREEMENT.

 

3. Pari-Passu ranking

 

   The Debtor and UTI worldwide must ensure that its payment obligations under
the Finance Document at all times rank at least pari pass with all its other
present and future unsecured and unsubordinated payment obligations,except for
obligations mandatorily preferred by law applying to companies generally.

 

4. Negative pledge

 

   The Debtor and UTI worldwide shall not, without the consent of the Bank,
create or suffer to exist any Lien in favor of any creditor or class of
creditors covering any present or future assets or revenues of the Debtor and
UTI worldwide, provided, however, that the foregoing shall not apply to Liens
upon properties or assets of the Debtor and UTI worldwide that are:

 

  (i) for taxes, assessments or government charges on assets of the Debtor if
the same shall not at the same time be delinquent or thereafter can be paid
without penalty; or

 

  (ii) imposed or created by Law

 

  (iii) exceptional items described in clauses 10.5 of NOTE PURCHASE AGREEMENT
dated January 25, 2013, issued by UTI Worldwide as amended prior to the date
hereof.

 

   “UTI worldwide” means UTI worldwide and of its whole subsidiaries to be
consolidated.



--------------------------------------------------------------------------------

Article 6. Prepayment

 

1. The Debtor shall prepay the debt hereunder with 15 business days prior
written notice to the Bank.

 

2. In the event that the Debtor prepays the debt hereunder with 15 business days
prior written notice to the Bank, if the rate of return for reinvestment on the
prepayment date would fall short of the Loan interest rate set forth in Article
1, subparagraph 7, the Debtor shall pay the Bank a settlement money calculated
as prescribed by the Bank. In such case, the settlement money shall be the
amount equal to the difference between the amount that would have been derived
if the Bank had invested the amount of prepayment at the Loan interest rate and
the amount that would have been derived if the Bank had invested the amount of
prepayment at the rate of return for reinvestment during the period from (and
including) the day next following the prepayment date to (and including) the
last day of the interest period (the “remaining number of days”), calculated on
the basis of a 365 day year for the actual number of days elapsed. Rate of
return for reinvestment herein shall refer to the interest rate at which the
Bank can invest the amount of prepayment in the short-term money markets, etc.
during the remaining number of days.

 

3. Even in the event that the Debtor is required to pay the debt hereunder
because such debt becomes immediately due and payable by acceleration under the
Agreement on Bank Transactions between the Debtor and the Bank, the Debtor shall
pay the Bank a settlement money prescribed by calculation made in the same
manner as in the preceding paragraph. However, in the event that such debt
becomes immediately due and payable by acceleration in case where any of the
Events of Default set forth in Article 5, paragraph 1 of the Agreement on Bank
Transactions occurs, The settlement money may be calculated on an assumption
that the payment was made on the day on which the calculation was made by the
Bank.

Article 7. Cancellation, etc. of Loan on or Prior to Loan Date

 

1. The Debtor hereby acknowledges that the Bank procures the interest rate in
the short-term money markets, etc. two (2) business days prior to the first day
of each interest period. The Debtor may neither cancel the Loan nor change the
Terms of Loan after the execution of this Agreement, even on or prior to the
Loan date (including the first day of the second or any subsequent interest
period in case where the interest period is subdivided; hereinafter the same to
apply).

 

2. In the event that where the Debtor cancels the Loan or changes the Terms of
Loan with the Bank’s approval due to unavoidable circumstances, if the rate of
return for reinvestment would fall short of the Loan interest rate on the day on
which the Loan is cancelled (including the day on which the Terms of Loan are
changed), the Debtor shall pay the Bank a settlement money calculated as
prescribed by the Bank upon the Bank’s request. In such case, a settlement money
shall be calculated in accordance with Article 6, paragraph 2 by reference to
the Terms of Loan.

 

3. In the event that where any of the Events of Default prescribed in Article 5,
paragraph 1 of the Agreement on Bank Transactions between the Debtor and the
Bank occurs on or prior to the Loan date, the proposed Loan shall be cancelled
even if there is no notification given by the Bank, and in the event that where
any of the Events of Default prescribed in Article 5, paragraph 2 thereof
occurs, the Loan shall be cancelled upon notification given by the Bank. In such
case, the Debtor shall pay the Bank a settlement money calculated in the same
manner as in the preceding paragraph if demanded to do so by the Bank.



--------------------------------------------------------------------------------

Article 8. Change In Laws or Regulations

 

1. In the event that the Bank considers it impossible to maintain the Loan
hereunder after consultation between the Debtor and the Bank due to a change in
laws or regulations or a change in their interpretation by the relevant
authorities, the Debtor shall upon request of the Bank immediately pay the Bank
all the debt hereunder as well as a settlement money calculated in the same
manner as in Article 6, paragraph 2.

 

2. In the event that reserves are required to be made or other conditions are
imposed on the Bank and as a result thereof new expenses are borne by the Bank
in relation to the Loan hereunder due to a change in laws or regulations or a
change in their interpretation by the relevant authorities, the Debtor shall
upon demand of the Bank reimburse and immediately pay such expenses.

Article 9. Notarial Deed

The Debtor and the Unconditional Guarantor shall take the necessary actions in
order to cause a Notarial Deed to be prepared with authorization for enforcement
by the Bank with respect to their obligations hereunder, immediately upon
request of the Bank with a justifiable reason.

Article 10. Payment of Expenses

All expenses incurred hereunder including, without limitation, the guarantee fee
payable to a credit guarantee association (including guarantee fee for
delinquent damages) and other guarantee fees, stamp duties, registration
expenses, charges for notary’s affixing a fixed date, expenses for the
preparation of a notarial deed, expenses, if any, paid by the Bank for the
Debtor and all the other expenses incurred in connection with the Loan
hereunder, as well as the expenses incurred for the the exercise or preservation
of the Bank’s rights hereunder against the Debtor, shall be borne by the Debtor.

Article 11. Authorized Withdrawal of Expenses, etc. from Deposit Account

 

1. In the event that the Debtor is required to make any payment to the Bank
hereunder including, without limitation, the payment of principal, interest,
difference of interest amount to be additionally paid pursuant to Article 4 and
the expenses set forth in the preceding Article, the Bank is hereby authorized
to withdraw the amount of such payment from the Settlement Account.

 

2. In the event that the Bank withdraws the amount to be paid to the Bank
hereunder from the Settlement Account, the Debtor shall not issue a check or
submit the ordinary deposit bankbook or a written request for withdrawal of the
ordinary deposit, notwithstanding the provisions of the current account
agreement or the ordinary deposit agreement.

Article 12. Assignment of Credits

 

1. The Debtor hereby approves in advance that the Bank will assign all or part
of its Loan receivable hereunder to other financial institution(s), etc. The
Debtor acknowledges that the provisions of the Agreement on Bank Transactions
between the Debtor and the Bank and those of this Agreement shall remain
applicable to the Loan even after such assignment.



--------------------------------------------------------------------------------

2. The Debtor agrees that the Bank takes the procedures for the management and
collection of the Loan receivables assigned by the Bank pursuant to the
preceding paragraph as an agent of the assignee, so long as the Bank remains
authorized by the assignee to so act.

 

3. In the event that the Loan receivable hereunder is guaranteed by a credit
guarantee association, the Bank shall obtain the approval of the relevant credit
guarantee association prior to the assignment of Loan receivable pursuant to
paragraph 1 above.

Article 13. Special Provisions Concerning Unconditional Guarantor

 

1. The Unconditional Guarantor shall be jointly and severally liable with the
Debtor for any and all debts owed by the Debtor hereunder. In performing its
obligations in respect of such debts, the Unconditional Guarantor agrees that
the provisions of this Agreement as well as the provisions of the Agreement on
Bank Transactions between the Debtor and the Bank shall apply.

 

2. The Unconditional Guarantor shall not set off any debts owed by the Debtor to
the Bank against any of the Debtor’s deposits at the Bank or any other credits
with the Bank.

 

3. Even if the Bank changes or discharges a collateral or any other guarantee
with the Bank’s convenience, the Unconditional Guarantor shall not claim to be
released from its obligations.

 

4. In the event that the Unconditional Guarantor performs its guarantee
obligations, the Unconditional Guarantor shall not exercise any rights obtained
from the Bank by subrogation without the prior approval of the Bank so long as
the transactions between the Debtor and the Bank continue. At the request of the
Bank, the Unconditional Guarantor shall assign such rights or priority to the
Bank free of charge.

 

5. In the event that the Unconditional Guarantor has provided a separate
guarantee with respect to the obligations arising from the transactions between
the Debtor and the Bank, such guarantee is not deemed to have been modified by
this guarantee agreement. In addition, in the event that the Unconditional
Guarantor has separately provided a guarantee with a maximum guarantee amount,
the amount of the guarantee hereunder shall be added to such maximum amount.

 

6. The provisions of the preceding paragraph shall apply in the event that the
Unconditional Guarantor provides an additional guarantee in the future with
respect to the transactions between the Debtor and the Bank.

Article 14. Jurisdiction

If any dispute arises with respect to this Agreement, the competent district
courts of the places in which the head office of the Bank or the branch office
of the Bank conducting this Agreement are located shall be the court of first
instance.

END